Title: From Thomas Jefferson to Thomas Cooper, 9 April 1803
From: Jefferson, Thomas
To: Cooper, Thomas


          
            Dear Sir 
                     
            Washington Apr. 9. 1803.
          
          Your favor of Mar. 21. was recieved here on the 4th. inst. the warrant to your son as midshipman had been suspended for enquiry on a suggestion of too great a propensity in him to drink. no information has been recieved, but your’s is sufficient. it is sufficient that you are apprised of it, and state the nature of the case yourself. his warrant was therefore signed two days ago, and has been, or will be forwarded from the navy office. I have no doubt you will apprise him that such a doubt having been once excited, more circumspection & regularity will on that account be necessary from him, than from others; and that, were it to be strengthened, he would find himself in a cul de sac, without explanation. my friendly respect for you calls for this candor, because no circumstance of connection could permit an inattention to public duty in matters of appointment; & because also, being put on his guard, he will feel a stronger inclination to dissipate all doubt by a regularity of deportment.—we have nothing very interesting from Europe. in June we may expect to percieve which way the wind sets at Paris: and on this will depend the future course & character of our nation. it is hard that the will of a single individual, & at such a distance, should be sufficient to force a nation out of it’s pacific path & character. Accept my friendly salutations & great respect.
          
            Th: Jefferson
          
        